BRYAN, Judge,
concurring specially.
I agree that the judgment of the Etowah Circuit Court is due to be affirmed. I write specially to note my opinion that Jeffery Maudsley, the appellant, invited the trial court to commit the alleged error that he complained of on appeal — i.e., that the trial court erred by enjoining him and his former wife, Lisa Maudsley, from consuming alcohol during their custodial periods with their children. See Mobile Infirmary Med. Ctr. v. Hodgen, 884 So.2d 801, 808 (Ala.2003) (discussing the invited-error doctrine). Because it is “well settled that a party may not induce an error by the trial court and then attempt to win a reversal based on that error,” id., I believe the judgment of the trial court could also be affirmed on the basis of the invited-error doctrine.
THOMAS, J., concurs.